Citation Nr: 1231698	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for aggravation of a preexisting right foot injury.


REPRESENTATION

Appellant represented by:	Gary J. Gogerty, Attorney


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  A preexisting right foot injury, partial amputation of the right great toe, was noted at service entrance.

2.  The medical evidence is in equipoise regarding whether the Veteran's preexisting right foot injury, partial amputation of the right great toe, was aggravated during service. 


CONCLUSION OF LAW

The preexisting right foot injury, partial amputation of the right great toe, was aggravated in active service.  38 U.S.C.A. § 1131 (West. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b) (2011).  When determining whether a defect, infirmity, or disorder is "noted" upon entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Veteran is only entitled to a presumption of soundness where disability is not noted on induction examination.

VA's General Counsel has held, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both the disease or injury existed prior to service and the disease or injury was not aggravated by service.  The Veteran is not required to show the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless a specific finding shows the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with the symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed, not only at the time of separation, but one that still exists currently - is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared, when adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In 1976, the Veteran sustained an injury to his right foot, which resulted in the partial amputation of his right great toe.  This injury was noted on his entrance examination in 1986.  In May 1986, the Veteran was medically discharged from service due to his preexisting right foot injury.  The Veteran is now seeking service connection for aggravation of his preexisting right foot injury.  He asserts his right foot injury, partial amputation of the right great toe, was worsened by his active service, and he has experienced pain since service.  

The Veteran's right foot injury was noted in a February 1986 service entrance consultation report.  The physician noted the area of the partial amputation of the Veteran's right big toe was non-tender and the Veteran walked well.  The physician opined the Veteran "[s]hould do well."

During service, in May 1986, the Veteran sought treatment for blisters and pain at the sight of the partial amputation of his right great toe.  During the May 1986 Entrance Physical Standards Board Proceeding, the physician noted the Veteran had difficulty performing physical training, and he opined the Veteran's right foot injury was not aggravated in service.  

In August 2007, Dr. J. X. opined the Veteran's preexisting right foot injury was aggravated during active service, i.e., basic training aggravated the preexisting injury and made it impossible for the Veteran to complete basic training.  

In February 2008, the Veteran was afforded a VA bone examination and a VA foot examination.  During the examinations, the examiner noted the Veteran's right foot pain was aggravated in service, and symptoms included intermittent right foot pain.    The examiner opined the Veteran's right foot was aggravated during service "as it was severe enough prior to service which should preclude patient's acceptance to the service because aggravation of already severe condition was essentially inevitable there."  

The Board finds entitlement to service connection for aggravation of a preexisting right foot injury, partial amputation of the right great toe, is warranted.  The Veteran's right foot injury was noted upon entrance to active service, and the entrance examiner noted the Veteran "[s]hould do well."  Service treatment records indicate the Veteran was treated for right foot pain.  The Veteran was found to be medically unfit for active service and was medically discharged due to the preexisting right foot injury.  Upon discharge, the Veteran's right foot injury was not found to be service aggravated.  Nonetheless, the Veteran reported his right foot pain had worsened since service.  Both Dr. J. X. and the February 2008 VA examiner noted the Veteran's right foot injury was aggravated during active service.  Furthermore, the VA examiner noted the aggravation of the Veteran's right foot injury was inevitable.  Review of the record does not reveal a specific finding the Veteran's current right foot pain was due to the natural progression of the partial amputation of his right great toe.  As the evidence is in relative equipoise regarding whether the Veteran's preexisting right foot injury was aggravated by his military service, affording the Veteran the benefit of the doubt, service connection for aggravation of a preexisting right foot injury is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Service connection for aggravation of a preexisting right foot injury, partial amputation of the right great toe, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


